        Case 2:19-cv-02573-AC Document 25 Filed 12/04/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Harold Washington Social Security Center
 6          600 West Madison Street, 6th Floor
 7          Chicago, Illinois 60661
            (312) 596-1868
 8          Email: Asim.Modi@ssa.gov
     Attorneys for Defendant
 9
10                               UNITED STATES DISTRICT COURT
11                             EASTERN DISTRICT OF CALIFORNIA
12                                     SACRAMENTO DIVISION
13
     SEREY NOU,                                      )     Case No. 2:19-cv-02573-AC
14                                                   )
            Plaintiff,                               )     STIPULATION FOR THE AWARD AND
15                                                   )     PAYMENT OF ATTORNEY FEES AND
16                  v.                               )     EXPENSES PURSUANT TO THE EQUAL
                                                     )     ACCESS TO JUSTICE ACT, 28 U.S.C. §
17   ANDREW SAUL,                                    )     2412(d)
     Commissioner of Social Security,                )
18                                                   )
19          Defendant.                               )
                                                     )
20
21           IT IS HEREBY STIPULATED by and between the parties through their undersigned
22   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and
23   expenses in the amount of SEVEN THOUSAND SIX HUNDRED DOLLARS ($7,600) under
24   the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
25   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with
26   this civil action, in accordance with 28 U.S.C. § 2412(d).
27          After the Court issues an order for EAJA fees to Plaintiff, the government will consider
28   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s counsel, Kelsey Mackenzie




                                                     -1-
        Case 2:19-cv-02573-AC Document 25 Filed 12/04/20 Page 2 of 3



 1   Brown. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S. Ct. 2521, 177 L.Ed.2d 91 (2010),
 2   the ability to honor the assignment will depend on whether the fees are subject to any offset
 3   allowed under the United States Department of the Treasury’s Offset Program. After the order
 4   for EAJA fees is entered, the government will determine whether they are subject to any offset.
 5          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 6   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
 7   expenses and costs to be made directly to Plaintiff’s counsel, pursuant to the assignment
 8   executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel, Kelsey
 9   Mackenzie Brown.
10          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
11   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
12   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
13   bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA
14   attorney fees in connection with this action. This award is without prejudice to the rights of
15   Plaintiff’s counsel to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to
16   the savings clause provisions of the EAJA.
17                                                 Respectfully submitted,
18
     Date: December 3, 2020                        MACKENZIE LEGAL, PLLC
19
20                                         By:     /s/ Asim H. Modi for Kelsey Mackenzie Brown*
                                                   KELSEY MACKENZIE BROWN
21                                                 *Authorized by email on December 3, 2020
                                                   Attorney for Plaintiff
22
23   Date: December 3, 2020                        McGREGOR W. SCOTT
                                                   United States Attorney
24                                                 DEBORAH LEE STACHEL
25                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
26
                                           By:     /s/ Asim H. Modi
27                                                 ASIM H. MODI
28                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant



                                                     -2-
      Case 2:19-cv-02573-AC Document 25 Filed 12/04/20 Page 3 of 3


                                      ORDER
 1
 2       APPROVED AND SO ORDERED
 3
 4
 5
     DATED:   December 3, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                        -3-
